DETAILED ACTION
	This office action is in response to the divisional (DIV) application filed on September 12, 2020.  This application is a DIV of U.S. Application 15/462,866, which has matured into U.S. Patent No. 10,895,525 B2.
Claims 106-122 are pending, with claim 106 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on March 23, 2021, December 14, 2020 (two docs), December 7, 2020, November 23, 2020 (two docs), and November 1, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The corrected drawings were received on December 14, 2020.  These drawings are acknowledged.

Specification
The abstract of the disclosure is objected to because the abstract is too long.  Correction is required.  See MPEP § 608.01(b).  Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities: the first paragraph of the specification must include the most-recent US PTO data.  For example, the US Patent Number 10,895,525 B2 should be added.  
Appropriate correction is required.

Claim Objections
Claims 107-122 are objected to because of the following informalities: regarding the preamble of these dependent claims 107-122, the term “remote” is not used in the base claim 106.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 106-108, 112, 121, and 122 are rejected under 35 U.S.C. 103 as being unpatentable over Alphonse et al. US 2012/0099112 A1, and further in view of Duncan et al. U.S.P. No. 8,614,795 B2.
system shown in embodiments of Figs. 15-17) comprising: an optical transmitter 101 / 102 and an optical receiver 128 / 133; and a multi-core optical fiber 131 (fiber, individually shown in Figs. 2a, 2b, 8a, 8b, 10a, 10b, 11a, 11b, etc. and also as “multiple fiber system or multi-core fiber” 131 in Figs. 15-17) having a proximal end with a first optical core that is coupled to the transmitter and the receiver and a number of second optical cores, or additional optical paths, located at the proximal end, and a distal end with the first optical core coupled to a sample path (sample at 130 and S 106), and a reference path (at 105), in which the optical receiver is configured to interferometrically detect light from the sample path and light from the reference path (paragraphs [0051] – [0054]).
Regarding independent claim 106, Alphonse et al. ‘112 does not expressly teach that (1) the optical transmitter and optical receiver are formed as “an optical transceiver”, or in other words a singular integrated element, or (2) that the multi-core optical fiber (at 131) includes a reference path in the multi-core fiber itself, as a second optical core.  Instead, Alphonse ‘112 has the “reference path” as a separate element path from the multi-core fiber, at a path 105 split at element 104 (see Figs. 15-17).
Regarding missing limitation (1), having an “optical transceiver” to comprise Alphonse’s optical transmitter and optical receiver, as an integrated or single circuit element, would have been an obvious modification of Alphonse to one having ordinary skill in the art at the time of the effective filing date of the current invention.  For 
Regarding missing limitation (2), Duncan et al. U.S.P. No. 8,614,795 B2 teaches (ABS; Figures 2, 3, 4; columns 2-6; Claims) a multi-core optical fiber 32 with a “sample path” for one optical core (sensing core 24) and a “reference path” for another optical core (reference core 26), in that an optical signal is transmitted to the proximal end of the optical fiber (as in Figs. 2-3) and an optical receiver is configured to interferometrically detect light from both the sample path and the reference path (Figs. 3, 4; column 4, line 63 through column 6, line 29).  The advantages of the multi-core optical fiber of Duncan are that it can be located remotely from the optical transmitter / receiver and also include both the sample path and the reference path in the same optical fiber, to save space and allow a fiber in a smaller location, but also to optimize the manufacture by combining interferometry calculations based on one fiber.  
Since Alphonse et al. ‘112 and Duncan et al. ‘795 are both from the same field of endeavor, the purpose disclosed by Duncan et al. ‘795 would have been recognized in the pertinent art of Alphonse et al. ‘112.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teachings of Duncan et al. ‘795, to combine the sample path and reference path for interferometric calculations in one single multi-core optical fiber (such as Fig. 2 of Duncan), in and as the multi-core fiber KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, there is no patentable distinction of independent claim 106 when considering the combined teachings of Alphonse et al. ‘112 and further in view of Duncan et al. ‘795.

Regarding claims 107 and 108, because the claim term “optical connector” can be read broadly, the combination rejection of Alphonse/Duncan can be said to connect in an optical sense the transmitter/receiver to the multi-core fiber, and also at least two “portions” (again, broad) of the multi-core fiber.  Accordingly, the input signals and the resultant output signals in the combination of Alphonse/Duncan meet the broad structure claimed.
Regarding claim 112, the intended use of coupling the distal end of the multi-core fiber to a photonic integrated circuit is found as an obvious design choice for utility of the detection or sensing and the end point of the multi-core fibers in the combination of Alphonse/Duncan above for base claim 106.  KSR.  Using a PIC as an element to detect or monitor the output area near the sample is merely a design choice for the use of the measurement device, in that feedback and optical errors can be detected by the PIC at a location away from the distal end of the multi-core fiber of Alphonse/Duncan.
Regarding claim 120, the optical fiber(s) of Alphonse are single mode and there is no disclosure that they are optically coupled together, however each optical core in Alphonse can act individually and standing alone (Alphonse paras [0043] – [0046] and structure obvious based on the combination rejection of Alphonse/Duncan.  KSR.
Regarding claim 121, in the multi-core fiber of Duncan used as part of the combination rejection of claim 106, the fiber is a twin core fiber (Fig. 2 Duncan).
Regarding claim 122, the overall transmitter and receiver being part of a “photonic integrated circuit” is rejected based on the combination of Alphonse/Duncan for the same rationale and logic as for the “optical transceiver” limitation in missing limitation (1) above.  Having an additional PIC to contain the transmitter and receiver on one single chip / substrate would have been recognized by one having ordinary skill in integrated optical communications at the time of the effective filing herein.  KSR.

Claims 109-111 and 113-119 are rejected under 35 U.S.C. 103 as being unpatentable over Alphonse et al. US 2012/0099112 A1, and further in view of Duncan et al. U.S.P. No. 8,614,795 B2 (for base claim 106), and further in view of Bouma et al. U.S.P. No. 7,447,408 B2.
Regarding base independent claim 106, Alphonse et al. US 2012/0099112 A1, further in view of Duncan et al. U.S.P. No. 8,614,795 B2 make obvious this independent claim.  See the full obviousness rejection for claim 106 above in section (10).  
Regarding further dependent claims 109-11 and 113-119, the combination of Alphonse et al. ‘016 and Duncan et al. ‘795 do not expressly teach coupling the multi-core optical fiber to a lens or multiple lens element after the distal end (claims 109-111), 
Regarding having a lens element or scanning mirror after the multi-core optical fiber, Bouma et al. U.S.P. No. 7,447,408 B2 teaches a lens 66/66’ and/or lenses after the distal end of the fiber in Figs. 4a and 4b, one that couples a sensor/probe to/from an optical sample (“Sample”) to reflect or backscatter optical signals from this sample of interest.  Also note that Bouma et al. ‘408 Fig. 6E shows an example of a multi-core optical fiber with multiple cores usable in the system.  Additionally, scan or scanning mirrors are shown as usable with the system of Bouma (para [0046]), and these scan properties would have been recognized in the prior art of Alphonse because Alphonse teaches OCT and particular types of optical sensing and/or detecting. 
Since Alphonse/Duncan and Bouma are all from the same field of endeavor, the purpose disclosed by Bouma would have been recognized in the pertinent art of Alphonse/Duncan.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Bouma, to use lens or lenses (obvious to use more than one lens) for the distal optics, or to use a scanning mirror with the recognized intended types of scanning uses in the scan function of the OCT, in the sample analysis device of Alphonse/Duncan, to improve optical coupling efficiency KSR v. Teleflex, 127 S.Ct. 1727 (2007).  There is no patentable distinction of further dependent claims 109-111 or 113-119 when considering the combination of Alphonse/Duncan further in view of Bouma et al. ‘408.

Conclusion
As a courtesy, the Examiner has re-listed each prior art reference used in the rejections above (for claims 106-122) on a clean copy of a PTO-892 as references A-C.  Reference D is pertinent to a low coherence interferometer with a reference arm and sample arm.  Reference E is the parent patent ‘525 to Swanson.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 25, 2021